*328MEMORANDUM BY THE COURT
The plaintiffs were entitled to just compensation for the property at the time it was taken. Nothing was paid until seven months thereafter. Under the rule stated in the Seaboard Air Line case, 261 U. S. 299, they were entitled to interest in order to give them the just compensation to which they were entitled when payment was made. We have accordingly computed interest up to the date of that payment, credited the amount paid, and given the plaintiffs judgment for the difference.